Citation Nr: 0910952	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  00-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1965 and from April 1965 to November 1972.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in January 2009.  A transcript of the 
hearing is of record.

This case was remanded by the Board on three previous 
occasions.  In June 2005, the appeal was remanded for further 
development.  The appeal was subsequently remanded twice in 
March 2007 and July 2008 in order to afford the Veteran a 
hearing before the Board.  The January 2009 hearing is now of 
record and the appeal is now ready for disposition.

Finally, the Veteran claimed service connection for a "both 
knee injury" in November 2006, which the Board construes as 
a bilateral knee disorder claim.  The RO issued a decision on 
his left knee in June 2008, but has not adjudicated his right 
knee claim.  Therefore, the issue of entitlement to service 
connection for a right knee disorder is referred to the RO 
for further consideration.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam or engage in 
combat with the enemy.

2.  The Veteran has been diagnosed with PTSD.

3.  The evidence of record does not corroborate the Veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, the Veteran has been diagnosed with PTSD as 
early as his April 1997 VA examination.  While receiving 
treatment for alcoholism, his PTSD was again noted in June 
and October 2003.  His most recent diagnosis of PTSD appears 
in an outpatient mental health note in December 2007.  As a 
basis for his PTSD, the Veteran referenced the following 
stressors:

*	In August 1963, while stationed at Fort Benning, 
Georgia, he witnessed a trainee paratrooper's parachute 
fail to properly open resulting in a broken leg.  The 
Veteran did not indicate that the paratrooper, who he 
referred to as "Payne," was killed in the incident 
(September 2005 statement, January 2009 hearing).  
*	While in training in approximately September or October 
1963, he witnessed three or four paratroopers from the 
82nd Airborne Division get struck and killed by a C-130 
aircraft propeller that was not flying in proper 
formation.  Those killed were in the 504th and 325th 
battle groups, but the Veteran could not recall their 
names (July 1997 statement, August 2001 statement).
*	In October or November 1964, the Veteran recalled a 
vehicular accident in which a Sergeant William Carter 
was injured, although his statement does not indicate 
that Sgt. Carter was killed (September 2005 statement).
*	In May 1966, while stationed with the 5th Battalion, 
81st Artillery in West Germany, the Veteran recalled an 
incident where a levy "came down and took all of the 
[non-commissioned officers] out."  There were no 
personnel mentioned by name (July 1997 statement).
*	In September 1966, an unidentified German civilian 
walked into a vehicle antenna mount, although the 
Veteran did not state whether the German was killed 
(September 2005 statement).  
*	In April 1969, an unknown soldier was involved in a 
vehicular accident causing an unidentified soldier to 
suffer a head wound and remain in a coma for a 
considerable period of time (September 2005 statement).  
*	While stationed in Vietnam from September 1970 to 
October 1971, he was exposed to enemy small arms and 
rocket fire, including an incident where a rocket 
grenade exploded, causing him to be struck in the head 
by shrapnel (March 1997 claim, April 1997 VA 
examination, informal conference with DRO in January 
2001).
*	In November 1971, while attached to the 1st Battalion, 
319th Artillery, the Veteran stated that a Private First 
Class (PFC) Guley was killed, although he did not 
specify the nature of the incident (August 2001 
statement, January 2009 hearing).  
*	In November 1972, two servicemen associated with the 1st 
Battalion, 320th Artillery were electrocuted, although 
the Veteran could not recall their names (August 2001 
statement).

At his hearing before the Board in January 2009, the Veteran 
stated that his PTSD symptoms became manifest some time after 
his discharge from active duty.  He also referred to some of 
the stressors listed above, including the incidents in August 
1963, September 1966 and November 1972.  He stated that he 
still has nightmares and anxiety, and his wife stated that he 
had periods of isolation and periods of aggressiveness.  

In this case, the Veteran's service record and DD-214 
documents indicate that he was a paratrooper associated with 
three different artillery battalions from 1963 to 1972.  
During this period of time, he was stationed in Fort Benning, 
Georgia, from mid-1963 to mid-1964, Wiesbaden, West Germany 
from mid-1965 to mid-1969, and in Fort Bragg, North Carolina 
from mid-1969 until discharge in 1972.  As a result of this 
service, he earned the rifle sharpshooter badge, parachutist 
badge and the National Defense Service Medal.

Having considered the Veteran's statements and service 
record, the Board concludes that, contrary to his statements, 
he did not participate in combat operations in Vietnam.  
Specifically, his DD-214s do not note any campaign medals, 
unit commendations, medals for individual valor, or other 
indicators of combat such as a combat infantryman badge.  

Moreover, a review of his personnel records does not reflect 
foreign service in Vietnam.  Further, while the Veteran 
stated that he served in Vietnam from September 1970 to 
October 1971, the evidence shows that he was in Ft. Bragg 
qualifying for a sharpshooter badge in September 1970 
(qualifying document), undergoing Drug Abuse orientation in 
January 1971 (certificate), being treated for sore feet at 
the Ft. Bragg dispensary in February 1971 (medical record), 
and undergoing a proceeding at Ft. Bragg to withdraw his bar 
to reenlistment in September 1971 (letter).

Parenthetically, the Board notes that the Veteran was found 
guilty at a court martial in June 1970 for impersonating a 
NCO and for wrongfully wearing unauthorized decorations such 
as the Silver Star, Bronze Star, Purple Heart and Vietnam 
Campaign Ribbon.

Consequently, he did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  As such, his 
statements and testimony concerning the alleged stressors may 
not be accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this case, the Board concludes that none of the Veteran's 
claimed stressors can be verified.  First, although the 
Veteran mentioned incidents relating to an unidentified 
soldier who was seriously injured in a vehicular accident in 
April 1969, an unidentified German civilian who was killed in 
September 1966, and an incident involving a number of NCOs in 
May 1966, he failed to identify the personnel involved in any 
of these events.  In order for a stressor to be verified, the 
identity of any personnel injured is required.  As the 
identities of the people involved in these incidents are 
unknown, these stressors cannot be verified.

Moreover, the Veteran's assertions related to a parachuting 
mishap killing four in October 1963, the electrocution of two 
soldiers in November 1972, and the death of PFC Guley in 
November 1971 were researched by the CURR.  In a November 
2002 letter, the CURR informed the RO that the U.S. Army 
Crime Records Center had no records concerning the deaths of 
any of the soldiers mentioned by the Veteran.  

Next, to the extent that the Veteran was able to provide 
stressors regarding only a partial name, these stressors 
cannot be verified.  Although he has been asked to provide 
more information, none has been forthcoming.    

Finally, as noted above, the evidence does not support a 
finding that the Veteran served in Vietnam; therefore, his 
stressors regarding exposure to enemy fire, rocket fire, and 
a rocket grenade explosion causing him injury while serving 
in Vietnam are, by definition, unverifiable.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressors asserted.  

Therefore, in consideration of the above, the Board finds 
that the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f).  For these reasons, 
the Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In any event, Veteran received a letter from the RO in March 
1997 which informed the Veteran that he must attribute his 
PTSD to a particular stressor and that he must provide 
sufficient information about the stressor in order for it to 
be verified.  Therefore, the Board concludes that the Veteran 
had notice of what he must provide in order to support his 
claim.  

With respect to the Dingess requirements, in June 2005, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Furthermore, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in January 2009.  Next, a 
specific VA medical examination and opinion pertinent to the 
issue on appeal was obtained in April 1997.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


